DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. No.: US 2016/0086561).
Consider claim 1, Kim discloses a display device (paragraph [0037], Fig. 1, liquid crystal display device 1000), comprising: 
a display panel (paragraph [0037], Fig. 1, display panel 1500) including a plurality of subpixels (paragraph [0043], Fig. 1, pixel electrode 1); 
a feedback part (paragraph [0044], Fig. 1, common voltage feedback circuit 1700); 
and a power source (Fig. 1, reference voltage generating circuit 1800) configured to output a first power voltage to the feedback part and the display panel (paragraph [0046], Fig. 1, reference voltage generating circuit 1800 may generate the reference voltage (Vref) which sets a voltage level to be provided to the display panel 1500, and supply the reference voltage (Vref) to the common voltage feedback circuit 1700), 
wherein the feedback part is configured to output a virtual feedback voltage to the power source, the virtual feedback voltage being based on the first power voltage (paragraph [0045], output a feedback signal (Cfb) that has been amplified by a amplification ratio corresponding to a difference between the reference voltage (Vref) and the common voltage (VCOM_fb)), and 
wherein the power source is further configured to adjust a magnitude of the first power voltage to generate an adjusted first power voltage based on the virtual feedback voltage (paragraph [0047], Fig. 1, common voltage compensation circuit 1900 may supply a common voltage (VCOM) based on the reference voltage (Vref) and feedback signal (Cfb)).
Consider claim 22, Kim discloses wherein the feedback part generates the virtual feedback voltage based on an external input (paragraph [0050], Fig. 1, timing controller 1200 outputs a feedback control signal (Cs) and paragraph [0053], Fig. 1, he power source supply circuit 1600 may receive and transmit a feedback control signal (Cs) to common voltage feedback circuit (1700)).
Consider claim 23, Kim discloses a display device (paragraph [0037], Fig. 1, liquid crystal display device 1000), comprising: 
a display panel (paragraph [0037], Fig. 1, display panel 1500) including a plurality of subpixels (paragraph [0043], Fig. 1, pixel electrode 1); 
a feedback part (paragraph [0044], Fig. 1, common voltage feedback circuit 1700); and 
a power source (Fig. 1, reference voltage generating circuit 1800) configured to output a first power voltage to the feedback part and the display panel (paragraph [0046], Fig. 1, reference voltage generating circuit 1800 may generate the reference voltage (Vref) which sets a voltage level to be provided to the display panel 1500, and supply the reference voltage (Vref) to the common voltage feedback circuit 1700), 
wherein the feedback part is configured to: receive the first power voltage directly from the power source without any voltage drop due to the display panel (paragraph [0046], Fig. 1, reference voltage generating circuit 1800 may generate the reference voltage (Vref) which supply the reference voltage (Vref) to the common voltage feedback circuit 1700), and 
output a virtual feedback voltage to the power source, the virtual feedback voltage being based on the first power voltage (paragraph [0045], output a feedback signal (Cfb) that has been amplified by a amplification ratio corresponding to a difference between the reference voltage (Vref) and the common voltage (VCOM_fb)), and 
wherein the power source is further configured to adjust a magnitude of the first power voltage to generate an adjusted first power voltage based on the virtual feedback voltage (paragraph [0047], Fig. 1, common voltage compensation circuit 1900 may supply a common voltage (VCOM) based on the reference voltage (Vref) and feedback signal (Cfb)).
Consider claim 24, Kim discloses a feedback device (paragraph [0044], Fig. 1, common voltage feedback circuit 1700) for controlling a power source (Fig. 1, reference voltage generating circuit 1800) of a display device (paragraph [0037], Fig. 1, liquid crystal display device 1000), the feedback device comprising: 
a feedback part (paragraph [0044], Fig. 1, common voltage feedback circuit 1700) configured to: 
receive a first power voltage directly from a power source without any voltage drop due to a display panel (paragraph [0046], Fig. 1, reference voltage generating circuit 1800 may generate the reference voltage (Vref) which supply the reference voltage (Vref) to the common voltage feedback circuit 1700), and 
output a virtual feedback voltage to the power source (paragraph [0045], output a feedback signal (Cfb) that has been amplified by a amplification ratio corresponding to a difference between the reference voltage (Vref) and the common voltage (VCOM_fb)) for adjusting the first power voltage output by the power source, the virtual feedback voltage being based on the first power voltage (paragraph [0047], Fig. 1, common voltage compensation circuit 1900 may supply a common voltage (VCOM) based on the reference voltage (Vref) and feedback signal (Cfb)).

Allowable Subject Matter
Claims 2-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record fails to disclose supply image data to the feedback part, wherein the feedback part is further configured to output the virtual feedback voltage based on the image data or the synchronization signal.
Regarding claims 3-21, the claims are objected to due to dependency on objected claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD JOHNSON whose telephone number is (571)270-7685. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gerald Johnson/
Primary Examiner, Art Unit 2627